Application for a writ of habeas corpus denied. The application does not comply with section 1234 of the Civil Practice Act. The petitioner states that there was a previous writ of habeas corpus on June 26, 1958, which was dismissed by a named Justice on a statement issued by the assistant director of the institution. He does not state whether any appeal was taken and what new facts are shown on the instant application that were not previously shown. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.